Title: To George Washington from Richard Peters, 13 May 1778
From: Peters, Richard
To: Washington, George


                    
                        Sir
                        War Office [York, Pa.] May 13th 1778
                    
                    In the Winter when our Army was weak & the Country much exposed to the Ravages of the Enemy. there were five hundred Militia ordered to be stationed on the Communication between the Delaware & Schuylkill for the Protection & Escort of the Provisions & Stores both stationary & passing to Camp. Two hundred of these were ordered to Easton, one hundred to Bethlehem & two hundred to Reading at which Places the Board presume these Numbers now are. As the Manner of procuring this Body of Militia if we are rightly informed was a  little extraordinary & they are very expensive it is submitted to your Excellency whether they are longer necessary. Should you be of Opinion that they are not you will be pleased to give Orders for their Discharge or acquaint the Board with your Opinion & they will take the necessary Measures for carrying it into Execution. The great Number of Rations drawn at the posts & Places out of Camp are so enormous that the Army must suffer unless some speedy Steps are taken to diminish the Quantity of Provisions in many Instances unnecessarily consumed at these Places. And this is one Object the Board have in View by giving your Excellency this Trouble. I have the Honour to be with the greatest Respect Your very obed. Servt
                    
                        Richard Peters By Order
                    
                